1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8                                                    ***
9     JOHN MELNIK,                                           Case No. 2:17-cv-02378-JCM-GWF
10                                          Plaintiff,                     ORDER
             v.
11
      ROMEO ARANAS,
12
                                         Defendant.
13

14          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

15   a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. (ECF

16   No. 1.) Based on the financial information provided, the Court finds that Plaintiff is unable

17   to prepay the full filing fee in this matter.

18          The Court entered a screening order on July 2, 2018. (ECF No. 3.) The screening

19   order imposed a 90-day stay and the Court entered a subsequent order in which the

20   parties were assigned to mediation by a court-appointed mediator. (ECF Nos. 3, 6.) The

21   Office of the Attorney General has filed a status report indicating that settlement has not

22   been reached and informing the Court of its intent to proceed with this action. (ECF No.

23   8.)

24          For the foregoing reasons, IT IS ORDERED that:

25          1.       Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

26   GRANTED. Plaintiff will not be required to pay an initial installment of the filing fee. In the

27   event that this action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C.

28   § 1915(b)(2).

                                                         1
1           2.     The movant herein is permitted to maintain this action to conclusion without

2    the necessity of prepayment of any additional fees or costs or the giving of security

3    therefor. This order granting leave to proceed in forma pauperis will not extend to the

4    issuance and/or service of subpoenas at government expense.

5           3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

6    will pay to the Clerk of the United States District Court, District of Nevada, 20% of the

7    preceding month’s deposits to Plaintiff’s account (John Melnik, #30576), in the months

8    that the account exceeds $10.00, until the full $350.00 filing fee has been paid for this

9    action. The Clerk of the Court will SEND a copy of this order to the Finance Division of

10   the Clerk’s Office. The Clerk of the Court will also SEND a copy of this order to the

11   attention of the Chief of Inmate Services for the Nevada Department of Corrections, P.O.

12   Box 7011, Carson City, NV 89702.

13          4.     The Clerk of the Court will electronically SERVE a copy of this order and a

14   copy of Plaintiff’s complaint (ECF No. 4) on the Office of the Attorney General of the State

15   of Nevada by adding the Attorney General of the State of Nevada to the docket sheet.

16   This does not indicate acceptance of service.

17          5.     Service must be perfected within ninety (90) days from the date of this order

18   pursuant to Fed. R. Civ. P. 4(m).

19          6.     Subject to the findings of the screening order (ECF No. 3), within twenty-

20   one (21) days of the date of entry of this order, the Attorney General’s Office will file a

21   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

22   accepts service; (b) the names of the defendants for whom it does not accept service,

23   and (c) the names of the defendants for whom it is filing the last-known-address

24   information under seal. As to any of the named defendants for whom the Attorney

25   General’s Office cannot accept service, the Office will file, under seal, but will not serve

26   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

27   information. If the last known address of the defendant(s) is a post office box, the Attorney

28   General's Office will attempt to obtain and provide the last known physical address(es).

                                                  2
1           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

2    will file a motion identifying the unserved defendant(s), requesting issuance of a

3    summons, and specifying a full name and address for the defendant(s). For the

4    defendant(s) as to which the Attorney General has not provided last-known-address

5    information, Plaintiff will provide the full name and address for the defendant(s).

6           8.     If the Attorney General accepts service of process for any named

7    defendant(s), such defendant(s) will file and serve an answer or other response to the

8    complaint within sixty (60) days from the date of this order.

9           9.     Henceforth, Plaintiff will serve upon defendant(s) or, if an appearance has

10   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

11   document submitted for consideration by the Court. Plaintiff will include with the original

12   document submitted for filing a certificate stating the date that a true and correct copy of

13   the document was mailed or electronically filed to the defendants or counsel for the

14   defendants. If counsel has entered a notice of appearance, Plaintiff will direct service to

15   the individual attorney named in the notice of appearance, at the physical or electronic

16   address stated therein. The Court may disregard any document received by a district

17   judge or magistrate judge which has not been filed with the Clerk, and any document

18   received by a district judge, magistrate judge, or the Clerk which fails to include a

19   certificate showing proper service.

20          10.    This case is no longer stayed.

21
            DATED THIS 9th day of October 2018.
22

23
                                               UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                  3
